IN THE UNITED STATES DISTRICT COURT

FILED

FOR THE DISTRICT OF MONTANA

 

 

JUL - 9 2021
Ce a a a Ce ee Clerk, U S District Court
ke KKK KEK KK KKH KKK KEE District Of Montana
THE STATE OF MONTANA Biings
vs.
Marvin Charles Hurd No. CR 20-94-BLG-SPW-02
DOB:_ 12/1993 PETITION TO OPEN

JUVENILE/SEALED RECORDS
SSN:_XXX-XX-1983

Whereas the above-name defendant entered a plea of GUILTY to Possession with Intent to
Distribute Methamphetamine and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant’s background, the Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.

“? -

Wi pesmi. yuu U.S. Probation/Parole Officer

Date

kRR KK KR KR KK

ORDER

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole

Officer.
: Lek. U.S. District Judge
Dated this F i of Y weet , 2021.
